DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on 04/13/2022 is acknowledged.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Claim 6 recites the limitation “the thermoplastic resin has a weight average molecular weight of 3000 or more and 70000 or less.” The specification does not fully support the recited range. Correction of the specification is required. 

Claim Objections
Claims 1-2 and 11 are objected to because of the following informalities:  
Claims 1 and 2 recites the limitation “an/the aromatic dicarboxylic acid monomer unit derived from a sulfonic acid group and/or sulfonate group-containing aromatic dicarboxylic acid component” (claim 1 in lines 3-5, 6-8; claim 2 lines 3-4). The limitation is suggested to correct to “an/the aromatic dicarboxylic acid monomer unit derived from a sulfonic acid group and/or a sulfonate group-containing aromatic dicarboxylic acid component.”
Claim 11 recites the limitation “(amount of alkylsulfonic acid ion in organic salt compound/amount of hydrophilic group in thermoplastic resin)” in lines 4-5. The limitation is redundant. It is suggested to delete the limitation. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the amount of the aromatic dicarboxylic acid monomer unit derived from a sulfonic acid group and/or sulfonate group-containing aromatic dicarboxylic acid component” in lines 6-8.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation would be considered as “an amount of ……”
Claim 1 recites the limitation “the total amount of all monomer units” in line 8. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation would be interpreted as “a total amount of all monomer units.”
Claim 1 recites the limitation “all monomer units” in line 8, which renders the claim unclear. It is unclear whether the limitation of “all monomer units” includes an organic salt compound (as recited in claim 1 lines 8-14) or not. It seems that the Applicant intends to mean the organic salt compound is not integrated into a backbone of the thermoplastic resin (¶ [0254]: tetrabutylphosphonium dodecylbenzenesulfonate is added as the organic salt, Instant Specification as published in US 20210087341 A1). For the purpose of examination, the limitation of “all monomer units” would be interpreted as “not” including the organic salt compound. Appropriate correction is required. 
Claims 2-11 are rejected under 35 U.S.C. 112(b) as being dependent from claim 1. 
Claim 3 recites the limitation “the amount of a dicarboxylic acid monomer unit” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation would be interpreted as “an amount of a dicarboxylic acid monomer unit.”
Claim 3 recites the limitation “the non-hydrophilic group-containing dicarboxylic acid component” in line 3. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation would be interpreted as “a non-hydrophilic group-containing dicarboxylic acid component.”
Claim 5 recites the limitation “a total content of the sulfonic acid group and the sulfonate group.” It is unclear whether the underlying term means (1) the sulfonic acid group and/or the sulfonate group in the aromatic dicarboxylic acid unit (as recited in claim 1 lines 3-5), or (2) further includes the sulfonate group (i.e., formula (I)) of the organic salt compound (as recited in claim 1 lines 9-14). For the purpose of examination, the former interpretation would read on the claim as being consistent with the interpretation of “all monomer units” of claim 1. 
Claim 6 recites the limitation “the thermoplastic resin has a weight average molecular weight of 3000 or more and 70000 or less.” It is unclear what the unit of the weight average molecular weight is. For the purpose of examination, the unit would be considered as “g/mol.” 
Claim 8 recites the limitation “react the organic salt compound with the dicarboxylic acid component and a diol component or a diamine component.” It is unclear whether the limitation means to react the organic salt compound with (1) (the dicarboxylic acid component and a diol component) or (a diamine component), or (2) (the dicarboxylic acid component and a diol component) or (the dicarboxylic acid component and a diamine component). For the purpose of examination, either of these interpretations would read on the claim. 
 Claim 10 recites the limitation “a mass ratio of the organic salt compound to the thermoplastic resin is 0.5 or more and 30 or less.” It is unclear whether the mass ratio is (1) 0.5 or more and 30 or less “times” to the thermoplastic resin (literally means, but not consistent with Instant Specification ¶ [0254], as published), or (2) 0.5 or more and 30 or less parts per 100 parts of the thermoplastic resin”. For the purpose of examination, either of these interpretations would read on the claim.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Priedeman, JR (US 20180030234 A1, hereinafter Priedeman) in view of Kida et al. (JPH02209950 A, hereinafter Kida).
Regarding claim 1, Priedeman teaches the thermoplastic resin composition containing 
a thermoplastic resin (¶ [ ¶ [0073]: in general, condensation-type sulfo-polymers; ¶ [ ¶ [0074]-¶ [ ¶ [0092]: sulfo-polyesters; ¶ [ ¶ [0093]-¶ [ ¶ [0122]: sulfo-polyamides)
that has dicarboxylic acid monomer units derived from a dicarboxylic acid component (¶ [ ¶ [0073], ¶ [ ¶ [0076]-¶ [ ¶ [0079], ¶ [ ¶ [0095], ¶ [ ¶ [0101]-¶ [ ¶ [0102]), 
that has a proportion of an aromatic dicarboxylic acid monomer unit derived from a sulfonic acid group and/or sulfonate group-containing aromatic dicarboxylic acid component (i.e., difunctional sulfomonomer component) in the dicarboxylic acid monomer units of 10 mol% or more (¶ [ ¶ [0081]: difunctional sulfomonomer component may be a dicarboxylic acid or an ester thereof containing a metal sulfonate group; ¶ [ ¶ [0084]: the difunctional sulfomonomer contains at least one sulfonate group attached to an aromatic nucleus wherein the functional groups are hydroxy, carboxy or amino; ¶ [ ¶ [0085]: 15 to 40 mole %; ¶ [ ¶ [0101]: 5 to 50 mole %; of note, Priedeman’s disclosed molar ratio of 15 to 40 mole % for sulfo-polyester (¶ [ ¶ [0085]) does anticipate the recited proportion. Or, Priedeman’s disclosed molar ratio of 5 to 50 mole % for sulfo-polyamide (¶ [ ¶ [0101]) overlaps with the recited proportion at a range of 10 to 50 mole %, and thus, a prima facie case of obviousness exists (MPEP 2144.05)),
and has a proportion of the amount of the aromatic dicarboxylic acid monomer unit derived from a sulfonic acid group and/or sulfonate group-containing aromatic dicarboxylic acid component to the total amount of all monomer units of 5 to 45 mol% (¶ [ ¶ [0073]: 18 to 40 %; of note, although Priedeman does not explicitly disclose that the ratio of 18 to 40% is a molar ratio or a mass ratio, Priedeman’s disclosed ratio of 18 to 40 % either (1) anticipates the recited ratio, assuming Priedeman’s ratio is a molar ratio, or (2) would be obvious to one of ordinary skill in the art to have at least some overlap with the recited ratio, assuming Priedeman’s ratio is a mass ratio, and thus, a prima facie case of obviousness exists (MPEP 2144.05); ¶ [0129]: Table 1, sulfo-polyester having 18 to 20 mole % difunctional sulfomonomer;). 
Priedeman also teaches that the difunctional sulfomonomer component of the polyester may be a dicarboxylic acid or an ester thereof containing a metal sulfonate group (—SO3-), a diol containing a metal sulfonate group, or a hydroxy acid containing a metal sulfonate group and suitable metal cations of the sulfonate salt may be Na+, Li+, K+, Mg2+, Ca2+, Ni2+, Fe2+, Fe3+, Zn2+ and substituted ammonium (¶ [0081]). However, Priedeman does not specifically teach that the method comprises mixing an organic salt compound represented by a formula (I) (R1-SO3-)nXn+ as recited in claim 1 (see above the 35 USC 112(b) rejection of claim 1, regarding “all monomer units”). 
Kida teaches a copolymerized polyester composition, and more particularly to a copolymerized polyester composition having antistatic properties and having good dispersibility and heat resistance of an antistatic agent (abstract, lines13-15 on page 1), and it is achieved by a copolymerized polyester composition comprising (a) 100 parts by weight of polyester, having acid component in which ≥ 70 mol% is terephthalic acid and 0.05-10 mol% is dicarboxylic acid having a metallic base of sulfonic acid (preferably 5-sodium sulfoisophthalate), blended with (b) 0.05 to 10 parts by weight of a metal salt of an organic sulfonic acid represented by the following general formula (R-SO3)nM, before ester interchange or esterification and polycondensation of the polyester (abstract, lines 35-38 on page 1, lines 60-77 on page 2). 
Priedeman teaches that the thermoplastic composition is suitable for use in additive manufacturing processes which include electrophotographic 3D printing process using electrostatic charging (¶ [0003]-[0004]). Priedeman further teaches that water dispersibility of the sulfo-polyester composition is an important property (¶ [0083], [0085] and [0087]). Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the composition of the sulfo-polymer of Priedeman to further include 0.05 to 10 parts of a metal salt of an organic sulfonic acid per 100 parts of polyester as taught by Kida in order to yield known results or a reasonable expectation of successful results of obtaining a copolymerized polyester composition having antistatic properties and good dispersibility and heat resistance of an antistatic agent (Kida: lines13-15 on page 1). 
Regarding claim 2, Priedeman teaches that the sulfo-polymer has a proportion of the amount of the aromatic dicarboxylic acid monomer unit derived from a sulfonic acid group and/or sulfonate group-containing aromatic dicarboxylic acid component to the total amount of all monomer units of 18 to 40 mol% (¶ [ ¶ [0073]; also see above, regarding claim 1). However, Priedeman does not specifically teach that the organic salt compound is added at a mole ratio thereof to a total of the aromatic dicarboxylic acid monomer unit derived from the sulfonic acid group and/or sulfonate group-containing aromatic dicarboxylic acid component of 0.005 or more. 
Kida teaches a copolymerized polyester composition, and more particularly to a copolymerized polyester composition having antistatic properties and having good dispersibility and heat resistance of an antistatic agent (abstract, lines13-15 on page 1), and it is achieved by a copolymerized polyester composition comprising (a) 100 parts by weight of polyester, having acid component in which ≥ 70 mol% is terephthalic acid and 0.05-10 mol% is dicarboxylic acid having a metallic base of sulfonic acid (preferably 5-sodium sulfoisophthalate), blended with (b) 0.05 to 10 parts by weight of a metal salt of an organic sulfonic acid represented by the following general formula (R-SO3)nM, before ester interchange or esterification and polycondensation of the polyester (abstract, lines 35-38 on page 1, lines 60-77 on page 2). 
Upon the modification of Priedeman in view of Kida as applied to claim 1, the sulfo-polymer of modified Priedeman would have (A) 18 to 40 mol% of the aromatic dicarboxylic acid monomer unit derived from a sulfonic acid group and/or sulfonate group-containing aromatic dicarboxylic acid component (Priedeman: ¶ [0074]) and (B) 0.05 to 10 parts of the metal salt of an organic sulfonic acid (Kida: abstract) to the total amount of the sulfo-polymer. Although modified Priedeman does not explicitly disclose that the ratio of “B to A (B/A)” is 0.005 or more, it would be obvious to one of ordinary skill in the art that modified Priedeman’s disclosed ratio has at least some overlap with the recited ratio of 0.005 or more, and thus, a prima facie case of obviousness exists (MPEP 2144.05)). (also, see below the paragraphs regarding claims 5 and 11, for detailed calculation of a mole ratio in one embodiment; based on the calculation, modified Priedeman teaches that the ratio as recited in claim 2 is 0.0011 to 0.215, and thus the disclosed ratio has an overlap with the recited ratio.) 
Regarding claim 3, Priedeman teaches that the thermoplastic resin has a proportion of the amount of a dicarboxylic acid monomer unit derived from the non-hydrophilic group-containing dicarboxylic acid component (components (a) and/or (b)) to the total amount of all monomer units of 5 to 45 mol% (¶ [0078]: the sulfopolyester contains repeat units from at least two dicarboxylic acids, a diol, and a difunctional sulfomonomer, and at least one of the dicarboxylic acids, component (a), is 10 to 93 mole percent based on 100 mole % dicarboxylic acid component; ¶ [0079]: 2 to 85 mole percent of a dicarboxylic acid, component (b); ¶ [0087]: the sulfo-polyesters of this invention contain substantially equal molar proportions of acid equivalents (100 mole %) to hydroxy equivalents (100 mole %); ¶ [0129], Table 1). Thus, a dicarboxylic acid monomer unit derived from the non-hydrophilic group-containing dicarboxylic acid component is at least 6 ((10+2)/2) to at most 50 mole percent to the total amount of all monomer units (i.e., all dicarboxylic acid monomer components and diol components). Although Priedeman’s disclosed proportion of 6 to 50 mole percent does not anticipate the recited proportion, the recited proportion overlaps with Priedeman’s proportion at 6 to 45 mole percent, and thus, a prima facie case of obviousness exists (MPEP 2144.05)).
Regarding claim 4, modified Priedeman teaches that the organic salt compound is added during polymerization for the thermoplastic resin (Kida: abstract: a metal salt of an organic sulfonic acid represented by the following general formula (R-SO3)nM is blended with the copolymerized polyester composition before ester interchange or esterification and polycondensation of the polyester). Thus, modified Priedeman teaches all the claimed limitations, and the motivation to combine applied to claim 1 equally applies here. 
Regarding claim 5, Priedeman teaches that the thermoplastic resin has a total content of the sulfonic acid group and the sulfonate group (for example, the sulfate group of dimethyl 5-sodiosulphoisohphtalic acid) of 0.5 mmol/g or more and 3.0 mmol/g or less (¶ [0129]: Table 1). For example, for the polyester made by monomers of (1) 100 mole % of ethylene glycol (m.w. of 62.07 g/mol), (2) 60 mole % of dimethyl naphthalene dicarboxylic acid (m.w. of 244.07 g/mol), (3) 5 mole % of adipic acid (m.w. of 118.03 g/mol), and (4) 35 mole % of dimethyl 5-sodiosulphoisophthalic acid (m.w. of 296.22), the polyester has 282.05 g/mol of a molecular unit weight of the repeating monomer units, derived from the equation “1x62.07 + 0.6x244.07 + 0.05x118.03 + 0.35x296.22 – 2x18.02 (i.e., during 1 to 1 esterification reaction between 100 mole % of diols and 100 mole % of dicarboxylic acids, two water molecules (i.e., 200 mole % of water) are removed) = 282.05,” and it means that 282.05 g of the polyester includes 0.35 mol of the sulfonated group. Therefore, the polyester includes a total content of the sulfonate group of 1.24 mmol/g (0.35 mol/282.05 g = 1.241 mmol/g). Thus, Priedeman’s disclosed content anticipates recited content.
Regarding claim 6, modified Priedeman teaches all the claimed limitations but is silent that the thermoplastic resin has a weight average molecular weight of 3000 or more and 70000 or less. In this case, modified Priedeman’s sulfo-polymer is produced by the identical process as recited in claim 1, each of the components of the sulfo-polymer composition of modified Priedeman has identical or substantially identical chemical structures (Priedeman: Table 1: ethylene glycol, dimethyl naphthalene dicarboxylic acid, dimethyl 5-sodisulphoisophtalic acid; Kida: page 2 line 74: sodium dodecylbenzene sulfonic acid salt vs. Instant Specification: ¶ [0254], as published: ethylene glycol, dimethyl 2,6-naphthalene dicarboxylic acid, sodium dimethyl 5- sulfoisophtalic acid, and tetrabutylphosphonium dodecyl benzenesulfonate). See MPEP 2112.01 I. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)). 
Thus, modified Priedeman teaches all the claimed limitations, and the motivation to combine applied to claim 1 equally applies here. 
Regarding claim 7, Priedeman teaches that the thermoplastic resin is a polyester resin or a polyamide resin (¶ [0074]-¶ [0090]: sulfo-polyester; ¶ [0093]-¶ [0122]: sulfo-polyamide).
Regarding claim 8, modified Priedeman teaches that the thermoplastic resin is manufactured by mixing the organic salt compound to react the organic salt compound with the dicarboxylic acid component and a diol component or a diamine component (Priedeman: ¶ [0076]: the sulfo-polyester contains repeat units from a dicarboxylic acid and a difunctional sulfomonomer, and a diol; ¶ [0105]: the polyamides can be prepared by a condensation reaction from a mixture of a diamine, a dicarboxylic acid, and a sulfonated aromatic dicarboxylic acid; Kida: abstract, page 2 line 77: sulfonic acid metallic salt of sodium dodecylbenzene sulfonic acid salt is mixed with copolymerized polyester before ester interchange or esterification and polycondensation of the component of the polyester). 
Thus, modified Priedeman teaches all the claimed limitations, and the motivation to combine applied to claims 1 and 7 equally applies here. 
Regarding claim 10, Priedeman teaches all the claimed limitations but does not specifically teach that a mass ratio of the organic salt compound to the thermoplastic resin is 0.5 or more and 30 or less.
Kida teaches that a copolymerized polyester composition comprises (a) 100 parts by weight of polyester, having acid component in which ≥ 70 mol% is terephthalic acid and 0.05-10 mol% is dicarboxylic acid having a metallic base of sulfonic acid (preferably 5-sodium sulfoisophthalate), blended with (b) 0.05 to 10 parts by weight of a metal salt of an organic sulfonic acid represented by the following general formula (R-SO3)nM, before ester interchange or esterification and polycondensation of the polyester (abstract, lines 35-38 on page 1, lines 60-77 on page 2). Although Kida’s disclosed mass ratio of 0.05 to 10 parts does not anticipate the recited mass ratio, the recited mass ratio overlaps with Kida’s mass ratio at 0.5 to 10 parts, and thus, a prima facie case of obviousness exists (MPEP 2144.05)).
Thus, modified Priedeman teaches all the claimed limitations, and the motivation to combine applied to claim 1 equally applies here. 
Regarding claim 11, modified Priedeman teaches that a ratio of an amount (mol) of an alkylsulfonic acid ion (R1-SO3-) in the organic salt compound (Kida: abstract, page 2 line 74: 0.05 to 10 parts by weight of metal salt of sodium dodecylbenzene sulfonic acid salt per 100 parts by weight of polyester) to an amount (mol) of a hydrophilic group in the thermoplastic resin (Priedeman: ¶ [0129], Table 1) is 0.005 or more and 1.0 or less. Of note, for example, Priedeman teaches that 282.05 g of the polyester includes 0.35 mol of the sulfonated group (i.e., the polyester includes a total content of the sulfonate group of 124 mmol/100g (0.35 mol/282.05 g = 1.241 mmol/g) (see above the paragraph regarding claim 5), and Kida teaches 0.05 to 10 parts of the sulfo organic salt by weight (i.e., (0.05 to 10 g) / (348.48 g/mol of sodium dodecylbenzene sulfonic acid salt) = 0.143 mmol to 28.68 mmol) is blended with 100 g of polyester. Thus, the mole ratio as recited in claim 11 is 0.0011 to 0.215 (0.1443/124 to 28.68/124). Although modified Priedeman does not anticipate the recited ratio, the recited ratio overlaps with modified Priedeman’s ratio at least at 0.005 to 0.215, and thus, a prima facie case of obviousness exists (MPEP 2144.05)).
  Thus, modified Priedeman teaches all the claimed limitations, and the motivation to combine applied to claim 1 equally applies here. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Priedeman and Kida as applied to claim 1, and further in view of Koga et al. (JP 2004161980 A, hereinafter Koga). 
Regarding claim 9, modified Priedeman teaches all the claimed limitations but does not specifically teach that the phosphonium ion is a tetraalkylphosphonium ion.
Koga teaches an antistatic polycarbonate resin composition excellent in dry heat retaining property of an antistatic performances, transparency, and impact resistance, and the antistatic polycarbonate resin composition comprises (A) 100 pts. wt. polycarbonate resin, (B) 0.01-5 pts. wt. polyether ester having a sulfonic acid salt group and/or polyester having a sulfonic acid salt group and (C) 0.01-4 pts. wt. low molecular weight sulfonic acid salt, and a total amount of the sulfonic acid salt group contained in these components B and C comprises preferably substantially a sulfonic acid metal salt group and a sulfonic acid phosphonium salt group (abstract). The sulfonic acid salt group contains the sulfonic acid phosphonium salt group in an amount of 0.5-50 mol based on 1 mol of sulfonic acid metal salt group. Koga also teaches that preferred examples of the deactivating agent include phosphonium salts such as dodecylbenzene sulfonic acid tetrabutylphosphonium salt and ammonium salts such as tetraethylammonium dodecylbenzyl sulfate (page 8 lines 311-333). For component B, the organic onium ion in such a counter ion of a sulfonic acid base is more preferably an organic phosphonium ion (for example, tetrabutylphosphonium ion and tetramethylphosphonium ion) and an organic ammonium ion (for example, tetrabutylammonium ion and tetramethylammonium ion) (page 9 lines 351-353). For component C, various types of sulfonic acid salt is used, for example, dodecylbenzene sulfonic acid tetrabutylphosphonium salt (C-1), sodium dodecylbenzene sulfonic acid salt (C-5) (¶ [0183]). Of note, C-5 is the same chemical as the Kida’s sulfonic acid salt (Kida: page 2 line 74: sodium dodecylbenzene sulfonic acid salt).
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to substitute the sulfonic acid salt of the sulfo-polymer composition of modified Priedeman with a known substitute of tetrabutylphosphomium sulfonic acid salt as taught by Koga in order to yield known results or a reasonable expectation of successful results of obtaining a sulfo-polymer resin composition excellent in antistatic performances (Koga: derived from abstract). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tani (US 20170037220 A1) teaches a polycarbonate resin composition having excellent heat resistance, a low water absorption coefficient, high transparency and suppressed deterioration during long-term use (¶ [0001]), and during transesterification, tetrabutylphosphonium dodecylbenzenesulfonate is added as well-known catalytic deactivators (i.e., control polymerization reaction) (¶ [0040]-¶ [0042]) . 
Kato (US 20180312689 A1) teaches a method for producing a resin composition (¶ [0001]), and during transesterification, tetrabutylphosphonium dodecylbenzenesulfonate is added as well-known catalytic deactivators (i.e., control polymerization reaction) (¶ [0109]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744